Citation Nr: 1400344	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to restoration of compensation benefits withheld based upon incarceration for a felony conviction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is against a finding that the Veteran's conviction was overturned.



CONCLUSION OF LAW

The criteria for restoration of compensation benefits withheld based upon incarceration for a felony conviction have not been met.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's disagreement relating to restoration of compensation benefits withheld based upon incarceration for a felony conviction, the law, and not the evidence, is dispositive of this claim.  There is no information or evidence which might be developed which could change the operation of the statute, and only legal issues are involved.  As such, VA has no obligation to assist the Veteran to develop evidence in this matter.  See Smith v. Gober, 14 Vet. App. 227(2000); Mason v. Principi, 16 Vet. App. 129 (2002).  Further discussion of compliance with the duties to notify and assist is not required.

II.  Incarceration Adjustment

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  Under this section, a Veteran who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313. 

However, 38 C.F.R. § 3.665(m) provides that, if a conviction is overturned on appeal, any compensation withheld as a result of incarceration for such conviction (less the amount of any apportionment) shall be restored to the beneficiary. 

The Veteran argues that payment of full compensation withheld by VA is due to him because his conviction was overturned.  The Veteran argues that his conviction was automatically overturned by operation of law in June 1994.

However, review of the claims file does not reveal evidence that the Veteran's conviction was overturned or otherwise vacated.

In July 1991 a Motion to Vacate Sentence was denied.

In October 1992 the Veteran's conviction and sentence were affirmed by the District Court of Appeal, First District, State of Florida.

A May 1993 Order of the United States District Court for the Middle District of Florida dismissed the Veteran's Petition for Writ of Habeas Corpus.  The same court dismissed the Veteran's Petition for Writ of Habeas Corpus in September 1993.  The same court denied the Veteran's Motion for a Certificate of Probable Cause in November 1993.

In March 1994 the United States Court of Appeals for the Eleventh Circuit granted the Veteran's application for a certificate of probable cause.  Subsequently, the Court of Appeals affirmed the decision of the United States District Court for the Middle District of Florida in December 1994.

A September 1995 Order of the United States District Court for the Middle District of Florida dismissed the Veteran's Petition for Writ of Habeas Corpus.  

In an Order dated in December 1999, a Circuit Court Judge in Florida denied the Veteran's Motion for Post-Conviction Relief.  The Order states that the Veteran was found guilty as charged after a jury trial and sentenced.  It was noted that the Veteran took a direct appeal and his conviction and sentence were affirmed by mandate in November 1991.  It was indicated that the Veteran filed a petition for review with the Supreme Court of Florida and his petition was dismissed in December 1992.

In an Order dated in September 2000, a Circuit Court Judge in Florida denied the Veteran's Construed Petition for Writ of Habeas Corpus.  The Judge stated:

Defendant, apparently in an attempt to obtain certain government benefits, appears to be claiming that on December [ ], 1999, this Court "dismissed with prejudice the criminal charges" of which he stands convicted.  Defendant's claim is utterly false and completely frivolous.  The only things "dismissed with prejudice" by this Court have been similarly false and frivolous pleadings filed by Defendant.

In a letter dated in October 2000, a Correctional Probation Senior Supervisor reported that the Veteran was released from the custody of the Department of Corrections at the end of his sentence.  

Letters from the Office of the Public Defender dated in January 2001 indicate that their records do not reflect that the Veteran has had any success in attempts to have the felony conviction set aside.

In a letter dated in December 2001, the Veteran was informed by VA that "[s]ince it was found by our legal department that your conviction was never overturned or reversed . . ."

Numerous letters prepared by the Regional Counsel of VA indicate that records were reviewed and contact was made with the State's Attorney's office in Jacksonville and the Circuit Court's office and that the information does not support the Veteran's belief that his conviction was reversed.

In a letter dated in January 2003 the Regional Counsel of VA indicated that an Order from the Eleventh Circuit Court of Appeals, dated in March 1994, states that the Appellant's application for a certificate of probable cause is granted.  However, the letter continued to state that this does not support reversal of the Veteran's criminal conviction.  

In a letter dated in March 2003 the Office of the General Counsel stated that the Veteran's assertion that a March 1994 certificate of probable cause order issued by the United States Court of Appeals for the Eleventh Circuit, is the evidence that his felony conviction was overturned is incorrect.  It was explained that:

In September 1993, the U.S. District Court for the Middle District of Florida dismissed your habeas corpus petition for failure to exhaust state remedies.  On appeal, the Eleventh Circuit granted your certificate of probable cause, thereby, procedurally allowing your appeal to be considered by the Court.  This order did not overturn your conviction for burglary.  In December 2002, upon consideration of your appeal, the Eleventh Circuit issued an order affirming the District Court's decision to dismiss your appeal. . . . Therefore, contrary to your assertions the Eleventh Circuit did not overturn your conviction.

In an April 2003 letter from the Office of the General Counsel the Veteran was informed that the exhibits provided indicate that the Veteran was diligent in efforts to obtain post-conviction relief but that there is nothing that has been provided that shows that the burglary conviction has been reversed or overturned on appeal.  The letter reported that the State of Florida Department of Corrections (DOC) was contacted to investigate whether the Veteran's claim could be verified.  DOC was noted to respond that the Veteran was convicted of felony burglary in the Circuit Court and was sentenced to a period of incarceration of 10 years.  The actual period of incarceration started in August 1991 and ended in June 2000.  DOC verified that the disposition of the criminal conviction had not changed.

In a letter dated in April 2008 an Assistant Deputy Attorney General in Florida, after reviewing records received from VA and from the City of Jacksonville Community Services Department, Military Affairs/Veterans Service, stated "I can find nothing to support your claim that your 1991 conviction has been overturned."

In a letter dated in November 2008, an Insurance Specialist II in the Florida Department of Financial Services, Division of Risk Management, Bureau of State Liability Claims, reported:

After a careful review of all the documents you provided, I was unable to find nothing that in any way substantiates your claim that a previous felony conviction in 1990 was overturned.  Further, I see among these documents that several officials, from the State Attorney's Office to the Veterans Administration, to whom you have made this same claim since 2003 have pointed out to you, in writing, that this felony conviction was never overturned.  While it is true you have engaged in numerous attempts at post-conviction relief, it is equally true that none of these attempts on your part have altered the court's original disposition.

In a November 2011 Order, a United States District Judge dismissed the Veteran's compliant that employees of VA refused to restore benefits owed to him, despite being provided with evidence that the state court conviction which caused his benefits to be reduced has been overturned.  The District Judge found that the United States District Court did not have subject matter jurisdiction.

In a December 2011 Order, a United States District Judge denied the Veteran's petition requesting that the Court notify VA that his state criminal conviction was overturned.

In a letter dated in March 2012, the Risk Management Program Administrator at the Florida Department of Financial Services, Division of Risk Management, Bureau of Claims Administration Property and Liability, reported that he had spoken with the office of the Attorney General and that he was told "that they believe that your conviction and sentence was neither overturned nor reversed.  Their opinion is that you were paroled and that the conviction and sentence was not overturned or reversed."

The Veteran's representative, in a statement dated in April 2013, reported:

However, implausible, the Veteran contends that his conviction was overturned, and, that he is then, entitled to the full VA benefit to which he was granted for service connection during the time of incarceration due to his position that he was unlawfully held after he purportedly had his conviction overturned, belying the 2000 release from the State of Florida Department of Corrections.

The Veteran has submitted docket information regarding his habeas corpus petition.  This documentation reveals that motions including the Veteran's application for a certificate of probable cause and motion to file the appendix and supplemental appendix with Petitioner's brief were granted.  However, the documents also reveal that the opinion in December 1994 was an affirmance.  Additionally, the petition for a rehearing was denied in January 1995.

Restoration of compensation benefits withheld based upon incarceration for a felony is not warranted.  The Veteran argues that his conviction was subsequently overturned and, therefore, his compensation benefits should be restored.  However, review of the claims file does not reveal evidence of that his conviction was overturned.  The Veteran's conviction was affirmed on direct appeal and he was denied post-conviction relief.  In addition, collateral attacks on his conviction in the form of Motions for Writs of Habeas Corpus have been denied.  As the evidence is against a finding that the Veteran's conviction was overturned the Veteran's claim for restoration of compensation benefits pursuant to 38 C.F.R. § 3.665(m) is denied.


ORDER

Restoration of compensation benefits withheld based upon incarceration for a felony conviction is denied.


REMAND

In a March 1983 Board decision, the Veteran's claims of entitlement to service connection for a chronic acquired back disorder and entitlement to service connection for a chronic bilateral knee disorder were denied.  The Board noted that the Veteran was treated for complaints of right knee pain and back pain in service.  The Board identified that the Veteran had complaints of knee and back pain post service.  The Board denied the Veteran's claims on the basis that it was:

not clearly demonstrated that the Veteran incurred or aggravated a chronic abnormality of the back or either knee as the result of active service.  No definite identifiable chronic abnormality of the back or either knee has been demonstrated subsequent to active service.  The developmental defect . . . is in the nature of congenital or developmental abnormality which is not considered a disease or injury for Veterans Administration compensation purposes.

The Board again denied the Veteran's claim of entitlement to service connection for a chronic back disorder in March 1985.  The Board denied the Veteran's claim on the basis that the evidence did not reveal that the Veteran's disorder was related to the Veteran's active service.  The Veteran again claimed entitlement to service connection for a back disorder in May 1989 and a June 1989 deferred rating decision indicated that the claim was a duplicate and identified the prior denials.  The March 1983 Board decision represents the prior final denial of the Veteran's claim of entitlement to service connection for a chronic bilateral knee disorder and as the Veteran did not timely appeal the June 1989 decision, this represents the prior final denial of the Veteran's claim of entitlement to service connection for a chronic back disorder.

Although the notice letter provided in March 2010 in conjunction with the Veteran's current claim discussed in general what was required to reopen a claim, including the need to submit new and material evidence, the letter identified the prior final denial of the Veteran's claims as January 1982.  In addition, the discussion of the specific bases for the prior denials indicated that the Veteran was previously denied because the service treatment records were negative for a back condition and a bilateral knee condition.  As noted above, the prior final denials indicated that the Veteran did receive treatment for knee and back pain in service.  As the proper dates of the prior final denials as well as the bases for these denials were not included in the August 2010 letter, the letter is inadequate and a remand is necessary to correct this procedural defect.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Since the outcome of the Veteran's claims of entitlement to service connection for bilateral knee disorders and a back disorder may impact on the Veteran's claim of entitlement to a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to a TDIU until the issues of entitlement to service connection for a back disorder and bilateral knee disorders are resolved. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims.  The letter should explain the bases of the prior denials of service connection and indicate what evidence is necessary to substantiate the missing element or elements required to establish service connection that were found insufficient, in accordance with Kent, supra.

2.  Thereafter, readjudicate the Veteran's claims, including entitlement to TDIU.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


